                 Case 20-12456-JTD             Doc 764        Filed 12/22/20        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

RTI HOLDING COMPANY, LLC,1                                    20-12456 (JTD)

                                                              (Jointly Administered)

                                    Debtors.


    DECLARATION AND DISCLOSURE STATEMENT OF JAMES D. LEONARD, ESQ.
                     ON BEHALF OF RUBY TUESDAY

                  I, James D. Leonard, being duly sworn, deposes and certifies, under the penalty of

perjury:

                  1.       I am over 18 years of age and an attorney of Faegre, Drinker, Biddle &

Reath, LLP located at 1144 15th Street, Suite 3400, Denver, Colorado 80202 (the “Company”).

                  2.       RTI Holding Company, LLC and its affiliated debtors in the above-

captioned chapter 11 cases, as debtors and debtors in possession (collectively, the “Debtors”),



1
   The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.


                                                         1
               Case 20-12456-JTD         Doc 764      Filed 12/22/20     Page 2 of 3




have requested that the Company provide legal work in connection with the design, review and

implementation of advertising, marketing and promotional programs of Ruby Tuesday’s

restaurant operations, to the Debtors, and the Company has consented to provide such services

(the “Services”).

               3.      The Company may have performed services in the past and may perform

services in the future, in matters unrelated to these chapter 11 cases, for persons that are parties

in interest in the Debtors’ chapter 11 cases. As part of its customary practice, the Company is

retained in cases, proceedings, and transactions involving many different parties, some of whom

may represent or be claimants, employees of the Debtors, or other parties in interest in these

chapter 11 cases. The Company does not perform services for any such person in connection

with these chapter 11 cases. In addition, the Company does not have any relationship with any

such person, its attorneys, or its accountants that would be adverse to the Debtors or their estates

with respect to the matters on which the Company is to be retained.

               4.      Neither I, nor any principal of, or professional employed by, the Company

has agreed to share or will share any portion of the compensation to be received from the

Debtors with any other person other than the principals and regular employees of the Company.

               5.      Neither I, nor any principal of, or professional employed by, the

Company, insofar as I have been able to ascertain, holds or represents any interest adverse to the

Debtors or their estates with respect to the matters on which the Company is to be retained.

               6.      As of the date of the commencement of these chapter 11 cases, the

Debtors owed the Company $33,512.00 for prepetition services.



                                                  2
              Case 20-12456-JTD         Doc 764      Filed 12/22/20     Page 3 of 3




               7.      The Company is conducting further inquiries regarding its retention by

any creditors of the Debtors, and upon conclusion of that inquiry, or at any time during the

period of its employment, if the Company should discover any facts bearing on the matters

described in this affidavit, the Company will supplement the information contained in this

affidavit.

               8.      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the

laws of the United States of America that the foregoing is true and correct, and that this

Declaration and Disclosure Statement was executed on December 21, 2020.




                                                                                 _____________
                                                             James D. Leonard, Partner




                                                 3
